                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONNIE G. GULLY, JR.,

                      Plaintiff,

 v.                                             Case No. 18-cv-539-NJR-GCS

 DEREK HUNDLEY, TRENT RALSTON,
 HALEY BASNETT, and
 JEREMY GIVENS,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Gilbert C. Sison (Doc. 58) regarding the motion to dismiss filed

by Defendant Haley Basnett (Docs. 27), the motion to deny defense’s petition as motion

that’s moot filed by Plaintiff Ronnie Gully (Doc. 33), and the motion for sanctions filed

by Plaintiff Gully (Doc. 38). Judge Sison held a hearing on these motions on March 18,

2019. The Report and Recommendation was entered on July 26, 2019; it recommends

denying the motion to dismiss, denying as moot the motion to deny defense’s petition as

motion that’s moot, and denying the motion for sanctions. No objections were filed.

       Where neither timely nor specific objections to the Report and Recommendation

are made, the Court should review the Report and Recommendation for clear error.

Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

                                       Page 1 of 2
      The undersigned has reviewed Magistrate Judge Sison’s Report and

Recommendation and finds there is no clear error in his findings of fact or conclusions of

law. Accordingly, the Report and Recommendation (Doc. 58) is ADOPTED in its entirety.

The Court DENIES the motion to dismiss filed by Defendant Basnett (Doc. 27), DENIES

as moot the motion to deny defense’s petition as motion that’s moot filed by Plaintiff

Gully (Doc. 33), and DENIES the motion for sanctions filed by Plaintiff Gully (Doc. 38).

      IT IS SO ORDERED.

      DATED: September 9, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 2 of 2
